Digitally signed by
                                                                              Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                            Illinois Official Reports                         the accuracy and
                                                                              integrity of this
                                                                              document
                                   Appellate Court                            Date: 2018.12.03
                                                                              16:30:00 -06'00'




                      People v. Stevens, 2018 IL App (4th) 150871



Appellate Court        THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                JEREMI R. STEVENS, Defendant-Appellant.



District & No.         Fourth District
                       Docket No. 4-15-0871



Filed                  May 16, 2018
Modified upon
denial of rehearing    October 11, 2018



Decision Under         Appeal from the Circuit Court of Champaign County, No. 15-CF-48;
Review                 the Hon. Thomas J. Difanis, Judge, presiding.



Judgment               Affirmed.


Counsel on             Michael J. Pelletier, Jacqueline L. Bullard, and Ryan R. Wilson, of
Appeal                 State Appellate Defender’s Office, of Springfield, for appellant.

                       Julia Rietz, State’s Attorney, of Urbana (Patrick Delfino, David J.
                       Robinson, and John M. Zimmerman, of State’s Attorneys Appellate
                       Prosecutor’s Office, of counsel), for the People.
     Panel                    JUSTICE DeARMOND delivered the judgment of the court, with
                              opinion.
                              Justices Steigmann and Turner concurred in the judgment and
                              opinion.


                                               OPINION

¶1         In January 2015, defendant, Jeremi R. Stevens, was arrested and charged with aggravated
       unlawful use of a weapon. In July 2015, a jury found defendant guilty. At the September 2015
       sentencing hearing, the trial court sentenced defendant to 24 months of probation.
¶2         On appeal, defendant argues (1) his conviction is void due to the Firearm Concealed Carry
       Act (Act) (430 ILCS 66/1 to 999 (West 2014)) being facially unconstitutional, (2) he was
       denied effective assistance of counsel due to counsel’s failure to object to the videotape of
       defendant’s arrest in a motion in limine hearing, (3) he was denied effective assistance of
       counsel due to counsel’s failure to object to testimonial hearsay, and (4) his fines imposed by
       the circuit clerk should be vacated. We affirm.

¶3                                           I. BACKGROUND
¶4         In January 2015, defendant was driving westbound on Interstate 74 in the right lane when
       he cut in front of a semitruck in the left lane and became boxed in between two semitrucks. The
       driver in the truck behind defendant honked at him because the driver believed there was not
       enough room to fit in between the two trucks. Upon hearing the honk, defendant reached into
       his glove compartment and pulled out a handgun and waved it inside the car, showing the
       semitruck driver. The driver called the police, and defendant was arrested.
¶5         The State alleged defendant committed the crime of aggravated unlawful use of a weapon
       when he knowingly carried in his vehicle a firearm at a time when he was not on his own land,
       in his own abode, or in his own fixed place of business and that firearm was uncased, loaded,
       and immediately accessible and defendant had not been issued a currently valid license under
       the Act (count I) (720 ILCS 5/24-1.6(a)(1), (a)(3)(A-5) (West 2014)). The State also alleged
       defendant committed the crime of aggravated unlawful use of a weapon when he knowingly
       carried in any vehicle a firearm at a time when he was not on his own land, in his own abode, or
       in his own fixed place of business and he was engaged in, or attempting the commission of, a
       misdemeanor involving the use or threat of violence against the person or property of another,
       namely aggravated battery, in that he, while traveling along Interstate 74, pointed a Smith and
       Wesson .40-caliber handgun in the direction of a vehicle, placing the passengers of the vehicle
       in reasonable apprehension of receiving a battery (count II) (720 ILCS 5/24-1.6(a)(1),
       (a)(3)(H) (West 2014)).
¶6         The State filed a motion in limine to admit a certified document from the Illinois State
       Police Firearm Services Bureau, which stated defendant had a valid firearm owner’s
       identification (FOID) card but not a concealed carry license. Defense counsel did not object to
       the admission of the document, reserving his right to object on relevance grounds, and the
       document was admitted.



                                                  -2-
¶7         In July 2015, a jury trial commenced. At the conclusion of the trial, during the jury
       instruction conference, the trial judge dismissed count II because the State failed to present
       evidence defendant pointed the gun at anyone. The jury found defendant guilty on count I. In a
       September 2015 sentencing hearing, the judge sentenced defendant to 24 months of probation
       and assessed fines payable during the first 12 months of his probation.
¶8         This appeal followed. At oral arguments, the parties requested an opportunity to file
       supplemental briefs, and the court granted the request.

¶9                                             II. ANALYSIS
¶ 10                                   A. Constitutionality of the Act
¶ 11       Defendant argues his conviction, pursuant to sections 24-1.6(a)(1) and (a)(3)(A-5) of the
       Criminal Code of 2012 (720 ILCS 5/24-1.6(a)(1), (a)(3)(A-5) (West 2014)), is void because
       the Act is facially unconstitutional. We disagree.
¶ 12       The second amendment of the United States Constitution states “[a] well regulated Militia,
       being necessary to the security of a free State, the right of the people to keep and bear Arms,
       shall not be infringed.” U.S. Const., amend. II. In District of Columbia v. Heller, 554 U.S. 570,
       592 (2008), the United States Supreme Court held the second amendment “guarantee[s] the
       individual right to possess and carry weapons in case of confrontation.” “[I]f a Bill of Rights
       guarantee is fundamental from an American perspective ***, that guarantee is fully binding on
       the States and thus limits (but by no means eliminates) their ability to devise solutions to social
       problems that suit local needs and values.” (Emphasis in original.) McDonald v. City of
       Chicago, 561 U.S. 742, 784-85 (2010).
¶ 13       When determining the level of scrutiny that should apply to second amendment cases,
       federal circuit courts have looked to the first amendment as a guide. See Ezell v. City of
       Chicago, 651 F.3d 684, 703 (7th Cir. 2011). The court must determine “how close the law
       comes to the core of the Second Amendment right and the severity of the law’s burden on the
       right.” Ezell, 651 F.3d at 703. “[T]he Supreme Court’s First Amendment fee jurisprudence
       provides the appropriate foundation for addressing *** fee claims under the Second
       Amendment.” Kwong v. Bloomberg, 723 F.3d 160, 165 (2d Cir. 2013).
¶ 14       In the first amendment context, the Supreme Court has held governmental entities may
       impose licensing fees when they are designed “ ‘to meet the expense incident to the
       administration of the [licensing statute] and to the maintenance of public order in the matter
       licensed.’ ” Cox v. New Hampshire, 312 U.S. 569, 577 (1941). “Put another way, imposing
       fees on the exercise of constitutional rights is permissible when the fees are designed to defray
       (and do not exceed) the administrative costs of regulating the protected activity.” Kwong, 723
F.3d at 165. The licensing fee must serve “the legitimate purpose of defraying the expenses
       incident to the administration and enforcement” of the licensing statute. National Awareness
       Foundation v. Abrams, 50 F.3d 1159, 1166 (2d Cir. 1995).
¶ 15       “[A] challenge to the constitutionality of a criminal statute may be raised at any time.”
       People v. Wright, 194 Ill. 2d 1, 23, 740 N.E.2d 755, 766 (2000). “Statutes are presumed
       constitutional, and the party challenging a statute has the burden of establishing a clear
       constitutional violation.” People v. One 1998 GMC, 2011 IL 110236, ¶ 20, 960 N.E.2d 1071.
       A reviewing court “will affirm a statute’s constitutionality if the statute is reasonably capable
       of such an interpretation.” People v. Johnson, 225 Ill. 2d 573, 584, 870 N.E.2d 415, 421


                                                    -3-
       (2007). “[W]e will resolve any doubt on the construction of a statute in favor of its validity.”
       People v. Boeckmann, 238 Ill. 2d 1, 6-7, 932 N.E.2d 998, 1001 (2010). “Moreover, a challenge
       to the facial validity of a statute is the most difficult challenge to mount successfully because
       an enactment is invalid on its face only if no set of circumstances exists under which it would
       be valid.” One 1998 GMC, 2011 IL 110236, ¶ 20. This effectively means the specific facts of
       the case are irrelevant to a facial challenge. “[T]he specific facts related to the challenging
       party are irrelevant.” People v. Thompson, 2015 IL 118151, ¶ 36, 43 N.E.3d 984. “The
       constitutionality of a statute is a question of law that we review de novo.” People v. Aguilar,
       2013 IL 112116, ¶ 15, 2 N.E.3d 321.
¶ 16       Under the aggravated unlawful use of a weapon statute (720 ILCS 5/24-1.6 (West 2014)),
       residents and nonresidents are required to have a currently valid license under the Act if they
       seek to carry a weapon in any vehicle. Defendant argues the licensing fee of the Act is
       unconstitutional because it is allocated to funds with no relation to the administration of the
       licensing statute. We disagree.
¶ 17       For nonresidents, like defendant, the State of Illinois charges a $300 fee for a concealed
       carry license, of which $250 is apportioned to the State Police Firearm Services Fund, $40 is
       apportioned to the Mental Health Reporting Fund, and $10 is apportioned to the State Crime
       Laboratory Fund. 430 ILCS 66/60(c) (West 2014).
¶ 18       The State Police Firearm Services Fund is a special fund created to receive “revenue under
       the Firearm Concealed Carry Act and Section 5 of the Firearm Owners Identification Card
       Act.” 20 ILCS 2605/2605-595(a) (West 2014). The statute states as follows:
               “The Department of State Police may use moneys in the Fund to finance any of its
               lawful purposes, mandates, functions, and duties under the Firearm Owners
               Identification Card Act and the Firearm Concealed Carry Act, including the cost of
               sending notices of expiration of Firearm Owner’s Identification Cards, concealed carry
               licenses, the prompt and efficient processing of applications under the Firearm Owners
               Identification Card Act and the Firearm Concealed Carry Act, the improved efficiency
               and reporting of the LEADS and federal NICS law enforcement data systems, and
               support for investigations required under these Acts and law. Any surplus funds
               beyond what is needed to comply with the aforementioned purposes shall be used by
               the Department to improve the Law Enforcement Agencies Data System (LEADS) and
               criminal history background check system.” 20 ILCS 2605/2605-595(b) (West 2014).
¶ 19       The Mental Health Reporting Fund is also a special fund which receives “revenue under
       the Firearm Concealed Carry Act.” 30 ILCS 105/6z-99(a) (West 2014). The statute provides as
       follows:
               “The Department of State Police and Department of Human Services shall coordinate
               to use moneys in the Fund to finance their respective duties of collecting and reporting
               data on mental health records and ensuring that mental health firearm possession
               prohibitors are enforced as set forth under the Firearm Concealed Carry Act and the
               Firearm Owners Identification Card Act. Any surplus in the Fund beyond what is
               necessary to ensure compliance with mental health reporting under these Acts shall be
               used by the Department of Human Services for mental health treatment programs.” 30
               ILCS 105/6z-99(b) (West 2014).
¶ 20       The State Crime Laboratory Fund uses its revenue for purposes that include, but are not
       limited to, the following:

                                                   -4-
                   “(1) costs incurred in providing analysis for controlled substances in connection
               with criminal investigations conducted within this State;
                   (2) purchase and maintenance of equipment for use in performing analyses; and
                   (3) continuing education, training and professional development of forensic
               scientists regularly employed by these laboratories.” 730 ILCS 5/5-9-1.4(g)(1)-(3)
               (West 2014).
¶ 21       The State Police Services Fund provides for sending notices of expiration for concealed
       carry licenses and improving efficiency in both local and federal criminal fingerprinting
       databases, which determines eligibility for concealed carry licenses by assessing an applicant’s
       criminal history. 430 ILCS 66/35 (West 2014). The Mental Health Reporting Fund is
       responsible for reporting mental health records and allows the Department of Human Services
       to investigate an applicant’s mental health and developmental disabilities. 430 ILCS 66/35
       (West 2014). The State Crime Laboratory Fund is used to educate and train forensic scientists
       who may test ballistics, conduct firearm functionality tests, test gunshot residue, collect DNA
       analyses, or collect other evidence useful in gun cases. 730 ILCS 5/5-9-1.4(g)(3) (West 2014).
       The above funds either cover the administrative costs for the licensing scheme, the
       enforcement of the scheme, or relate to the overarching public interest in the management of
       lawful firearm ownership, which complies with the Supreme Court’s fee jurisprudence. See
       Cox, 312 U.S. at 577; see also National Awareness Foundation, 50 F.3d at 1166. The party
       challenging the constitutionality of a statute has the burden of clearly establishing a
       constitutional violation. Davis v. Brown, 221 Ill. 2d 435, 442, 851 N.E.2d 1198, 1203 (2006).
       Defendant has presented no evidence the licensing scheme charges more than is necessary for
       the administration of the licensing statute and maintenance of public order in the matter
       licensed. Cox, 312 U.S. at 577. Defendant cannot simply shift the burden of research and proof
       to this court, as it is his burden alone to overcome the presumption of constitutionality. See
       People v. Rizzo, 2016 IL 118599, ¶ 48, 61 N.E.3d 92. As defendant has failed to meet his
       burden, the Act does not violate the United States Constitution.

¶ 22                                B. Ineffective Assistance of Counsel
¶ 23        A defendant’s claim of ineffective assistance of counsel is analyzed under the two-pronged
       test set forth in Strickland v. Washington, 466 U.S. 668 (1984). People v. Henderson, 2013 IL
114040, ¶ 11, 989 N.E.2d 192. To prevail on such a claim, “a defendant must show both that
       counsel’s performance was deficient and that the deficient performance prejudiced the
       defendant.” People v. Petrenko, 237 Ill. 2d 490, 496, 931 N.E.2d 1198, 1203 (2010). To
       establish deficient performance, the defendant must show his attorney’s performance fell
       below an objective standard of reasonableness. People v. Evans, 209 Ill. 2d 194, 219-20, 808
N.E.2d 939, 953 (2004) (citing Strickland, 466 U.S. at 687). “ ‘Effective assistance of counsel
       refers to competent, not perfect representation.’ ” Evans, 209 Ill. 2d at 220 (quoting People v.
       Stewart, 104 Ill. 2d 463, 491-92, 473 N.E.2d 1227, 1240 (1984)). Mistakes in trial strategy or
       tactics do not necessarily render counsel’s representation defective. See People v. Benford, 349
Ill. App. 3d 721, 729-30, 812 N.E.2d 714, 721-22 (2004) (finding defense counsel’s decision
       not to file a motion to suppress was a trial tactic and did not constitute ineffective assistance of
       counsel).
¶ 24        To establish the second prong of Strickland, “[a] defendant establishes prejudice by
       showing that, but for counsel’s unprofessional errors, there is a reasonable probability that the

                                                    -5-
       result of the proceeding would have been different.” People v. Houston, 229 Ill. 2d 1, 4, 890
N.E.2d 424, 426 (2008). A “reasonable probability” has been defined as a probability which
       would be sufficient to undermine confidence in the outcome of the trial. Houston, 229 Ill. 2d at
       4. “A defendant must satisfy both prongs of the Strickland test and a failure to satisfy any one
       of the prongs precludes a finding of ineffectiveness.” People v. Simpson, 2015 IL 116512,
       ¶ 35, 25 N.E.3d 601.

¶ 25                              1. Admission of Defendant’s Statements
¶ 26        Defendant argues he received ineffective assistance of counsel because his counsel did not
       know about a videotape or police report that memorialized defendant’s admission he grabbed a
       gun, which restricted the effectiveness of his defense. We disagree.
¶ 27        While defense counsel stated in the posttrial hearing he did not receive the video of
       defendant’s admission, there is no evidence his client did not inform him of the videotaped
       statement he gave, acknowledging possession and removal of the gun from the glove box. Nor
       is there any indication he did not receive a police report, which would have contained the same
       information. We note during a recess in trial, before admission of the tape, the State brought
       defense counsel’s attention to the video and may have alerted him to the content of the video,
       although it is not clear whether he was unaware of its contents. However, if the video was not
       introduced, the arresting officer, who heard the statement, could have testified and did testify
       to the same. Additionally, witnesses testified to seeing a gun waved in the car, and the officer
       testified to finding a loaded handgun in the glove compartment. The testimony presented the
       same evidence as the video, albeit from a different source. Defendant had to prove “but for
       counsel’s unprofessional errors, there is a reasonable probability that the result of the
       proceeding would have been different.” Houston, 229 Ill. 2d at 4. Counsel’s failure to observe
       the videotape prior to trial, given the other evidence presented, simply does not meet that
       burden.
¶ 28        Defendant fails to point to any aspect of his defense which was somehow hindered or
       impacted by counsel’s failure to observe his videotaped admission of possession of the
       firearm. Defendant did not testify, which would have been a tactical decision made with his
       input. In addition, defendant would have us believe he, at no time during preparation for trial,
       discussed with counsel the fact he had given a videotaped statement to the police wherein he
       acknowledged possession of the handgun. This is not the sort of evidence a defendant would be
       likely to forget to mention to his trial counsel.
¶ 29        It is far more reasonable and likely to conclude the decision by defendant to forgo
       testifying in his own defense was due to his knowledge of the existence of the taped admission,
       which could have been used by the State to impeach his credibility should he have sought to
       testify contrary to his admission.
¶ 30        Defendant’s assertion here is similar to the situation found in People v. Rosenberg, 213 Ill.
2d 69, 820 N.E.2d 440 (2004). There, the defendant complained that, although he could have
       testified at a suppression hearing regarding his legitimate expectation of privacy in boxes
       containing drugs, doing so would have precluded him from denying ownership of the boxes at
       trial. This is because the suppression hearing testimony, although normally inadmissible at
       trial, could have been used to impeach him. Our supreme court noted, “ ‘Every criminal
       defendant is privileged to testify in his own defense, or to refuse to do so. But that privilege


                                                   -6-
       cannot be construed to include the right to commit perjury.’ ” Rosenberg, 213 Ill. 2d at 80
       (quoting Harris v. New York, 401 U.S. 222, 225 (1971)).
¶ 31       Here, defendant appears to argue his attorney’s failure to view the videotaped statement, in
       which the defendant was a participant, somehow affected his ability to present a defense
       contrary to the statements previously recorded. Instead, defendant’s counsel successfully
       attacked the ability of the witnesses to actually see what defendant was doing in his own
       vehicle, thereby preventing the State from using the statements to impeach his client if he
       attempted to testify otherwise and winning a dismissal of count II in the process.
¶ 32       This is not an ineffective defense; it was more likely the only defense available to him short
       of perjury should he have attempted to testify otherwise.
¶ 33       Defendant’s counsel first raised the issue of the video, described to the trial court its
       contents, and noted his objection was one of completeness, not surprise. Counsel wanted the
       other digital video discs played as well in order to establish the basis for his client’s presence
       on the video intended to be played by the State. Whether he viewed the video before trial is not
       the issue. He clearly knew about it, had been provided a police report mentioning it, and was
       likely told about it by his own client.

¶ 34               2. Admission of the Certified Report on Defendant’s Gun License Status
¶ 35       Defendant argues he received ineffective assistance of counsel due to counsel’s failure to
       object to the admission of a certified report, which stated defendant had not applied for a
       concealed carry license, citing People v. Diggins, 2016 IL App (1st) 142088, 55 N.E.3d 227,
       because it violated defendant’s right to confrontation. We disagree.
¶ 36       We first analyze whether the right to confrontation under the sixth amendment of the
       United States Constitution was violated. The confrontation clause guarantees, “[i]n all criminal
       prosecutions, the accused shall enjoy the right *** to be confronted with the witnesses against
       him.” U.S. Const., amend. VI. “Admission of testimonial hearsay is error unless the declarant
       is unavailable and the defendant has had a prior opportunity for cross-examination.” People v.
       Leach, 2012 IL 111534, ¶ 140, 980 N.E.2d 570.
¶ 37       In Crawford v. Washington, 541 U.S. 36, 68 (2004), the Supreme Court held the sixth
       amendment of the United States Constitution requires unavailability and prior opportunity to
       cross-examine where testimonial hearsay is at issue. Violations of the right to confront a
       witness are subject to harmless-error analysis. People v. Patterson, 217 Ill. 2d 407, 428, 841
N.E.2d 889, 901 (2005).
¶ 38       In the case before this court, the State sought to admit the certified report into evidence
       through a motion in limine, citing Illinois Rules of Evidence 902(1) and (4) (eff. Jan. 1, 2011),
       which state the following:
               “Domestic Public Documents Under Seal. A document bearing a seal purporting to be
               that of the United States, or of any State, district, Commonwealth, territory, or insular
               possession thereof, or the Panama Canal Zone, or the Trust Territory of the Pacific
               Islands, or of a political subdivision, department, officer, or agency thereof, and a
               signature purporting to be an attestation or execution.
                                                   ***
                   *** Certified Copies of Public Records. A copy of an official record or report or
               entry therein, or of a document authorized by law to be recorded or filed and actually

                                                   -7-
                recorded or filed in a public office, including data compilations in any form, certified as
                correct by the custodian or other person authorized to make the certification, by
                certificate complying with paragraph (1), (2), or (3) of this rule or complying with any
                statute or rule prescribed by the Supreme Court.”
       However, merely satisfying a hearsay exception is not enough for admission. See Crawford,
541 U.S. at 60-62 (holding the rule of satisfying a hearsay exception for admission set forth in
       Ohio v. Roberts, 448 U.S. 56, 66 (1980), is overturned in regards to testimonial hearsay). As
       stated, admission requires satisfying the hearsay exception, as well as witness unavailability
       and a prior opportunity for cross-examination. Crawford, 541 U.S. at 68.
¶ 39        While defendant cites Diggins, we find People v. Cox, 2017 IL App (1st) 151536, 89
N.E.3d 898, is more on point. The court in Cox distinguished Diggins from the facts before it.
       In Diggins, 2016 IL App (1st) 142088, ¶ 7, the defense counsel objected to the admission of a
       certified letter into evidence. However, in Cox, the defense counsel did not object to the
       admission of certification from a state employee, which stated the defendant did not have a
       FOID card. Cox, 2017 IL App (1st) 151536, ¶ 83. Since the defense counsel did not object, he
       waived the opportunity for prior cross-examination by the affirmative statement that he had no
       objection, “even though it was clear that meant there would be no cross-examination prior to
       its admission.” Cox, 2017 IL App (1st) 151536, ¶ 83.
¶ 40        Here, at the pretrial hearing, defense counsel did not object to the admission of the certified
       report, only reserving an objection for relevance, and the trial court admitted the document.
       While not argued by the State, we will, as the court in Cox did, engage in an invited-error
       doctrine analysis. Cox, 2017 IL App (1st) 151536, ¶¶ 71-76.
¶ 41        “Simply stated, a party cannot complain of error which that party induced the court to make
       or to which that party consented.” In re Detention of Swope, 213 Ill. 2d 210, 217, 821 N.E.2d
283, 287 (2004). “Moreover, when a defendant procures, invites, or acquiesces in the
       admission of evidence, even though the evidence is improper, [he] cannot contest the
       admission on appeal.” People v. Bush, 214 Ill. 2d 318, 332, 827 N.E.2d 455, 463 (2005). “The
       rationale behind this well-established rule is that it would be manifestly unfair to allow a party
       a second trial upon the basis of error which that party injected into the proceedings.” Swope,
       213 Ill. 2d at 217.
¶ 42        Defendant had multiple opportunities to object to the admission of the certified report. The
       first opportunity arose at the pretrial hearing, where defense counsel said he had no objection
       to the admission. Again, at trial, defense counsel allowed the admission of the exhibit without
       objection. If counsel had objected, the State could have cured the error at trial by calling the
       official who created the document as a witness. See Bush, 214 Ill. 2d at 333. However, defense
       counsel affirmatively waived his objection to the admission of the document on sixth
       amendment confrontation clause grounds. See Cox, 2017 IL App (1st) 151536, ¶ 83.
¶ 43        Defendant contends trial counsel was ineffective for failing to object at the pretrial hearing
       or trial. Prior to the admission of the certified report at trial, the arresting officer testified
       defendant did not have a concealed carry license or apply for one but he had a FOID card. After
       these statements, the certified document was entered without objection as a self-authenticating
       document. Accordingly, the information was presented to the jury even without the document.
       Additionally, there is nothing which could have prevented the State from calling an
       authentication or foundation witness absent defendant’s acquiescence in the use of the
       document. Barring some showing by defendant that such a witness was otherwise unavailable

                                                    -8-
       to the State, the defendant fails to show how he was prejudiced. The burdens of production and
       persuasion are on defendant, and courts do not presume the existence of either element. People
       v. Ganus, 148 Ill. 2d 466, 477-78, 594 N.E.2d 211, 216-17 (1992) (Miller, C.J., specially
       concurring). Therefore, defendant cannot meet the prejudice prong, and his argument of
       ineffective assistance of counsel fails.
¶ 44       Defendant also contends the testimony by the arresting officer is hearsay. Defendant notes
       the officer testified to checking and learning defendant did not have a concealed carry license.
       Defendant claims there is no evidence indicating the officer had firsthand knowledge
       defendant did not have a license. However, even if the statements were objectionable hearsay,
       any error caused was invited by defense counsel’s decision to allow admission of the certified
       report. It may have been part of defense counsel’s trial strategy not to object to something so
       easily proved in order to avoid appearing unreasonable to the jury—we do not know. What we
       do know is, prior to trial, defendant did not object to the admission of the certified report,
       which contained the same information. Clearly, defense counsel’s strategy was not to contest
       the admission of this information. See People v. Perry, 224 Ill. 2d 312, 344-45, 864 N.E.2d
196, 216 (2007). Assuming arguendo counsel’s performance was deficient by failing to object
       to the introduction of the officer’s testimony, there was no prejudice because the certified
       document was admitted without objection. As stated earlier, nothing in the record indicates the
       certifying custodian was unavailable for trial. As such, defendant fails on the ineffective
       assistance of counsel claims.

¶ 45                                            C. Assessments
¶ 46       Defendant argues this court should vacate four fines improperly imposed by the circuit
       clerk, namely a $10 arrestee’s medical assessment, a $5 drug court program assessment, a $10
       state police services assessment, and a $15 state police operations assessment. We lack
       jurisdiction to address this issue.
¶ 47       In light of People v. Vara, 2018 IL 121823, ¶ 23, we lack jurisdiction to review the clerk’s
       recording of an assessment. Finding that even an unauthorized levy of fines by the circuit clerk
       does not vest jurisdiction in the appellate court, our supreme court held “the appellate court
       lacked jurisdiction to review the clerk’s recording of mandatory fines that were not included as
       part of the circuit court’s final judgment.” Vara, 2018 IL 121823, ¶ 23. “The recording of a
       fine is a clerical, ministerial function and is not a judgment—void or otherwise. Therefore, the
       improper recording of a fine is not subject to direct review by the appellate court.” Vara, 2018
IL 121823, ¶ 23. Thus, we find we have no jurisdiction to review the circuit clerk’s imposition
       of the alleged fines.

¶ 48                                      III. CONCLUSION
¶ 49       For the reasons stated, we affirm. As part of our judgment, we award the State its $75
       statutory assessment against defendant as costs of this appeal.

¶ 50      Affirmed.




                                                  -9-